                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION


 Metropolitan Life Insurance Company,                      Civil Action No. 4:19-cv-3446

                Plaintiff,

        v.                                          ORDER AUTHORIZING DEPOSIT OF
                                                        INTERPLEADER FUNDS
 Bridget Jones, Andrew Jones, Kimberly Jones,
 Zachary Jones, Kristi Fleming and Kelly
 Fairchild,

             Defendants.
 ______________________________________

       This matter is before the Court on Plaintiff-in-Interpleader Metropolitan Life Insurance

Company's Motion for Permission to Deposit Interpleader Funds. ECF No. 44. The Motion

requests permission to present a check in the amount of $101,627.73, plus accrued interest, payable

to the Clerk of this Court as a deposit into the Court’s Registry. These funds constitute Group

Universal Life Insurance benefits, plus accrued interest, payable by the reason of the death of

Frederick N. Jones under a life insurance policy issued by MetLife.

       The Court finds that the proper payee(s) of these funds is in dispute, that Defendants

Bridget Jones and Zachary Jones consent to deposit of these funds, and that their deposit into the

registry of the Court is appropriate. Therefore, for good cause shown, the Motion is hereby

GRANTED.

       IT IS ORDERED that the Clerk of this Court accept MetLife's check and receive the funds

at issue into the registry of this Court. Funds received pursuant to this Order meet the Internal

Revenue Service definition of a "Disputed Ownership Fund" (DOF), see 28 U.S.C. § 1335; 26

C.F.R. § 1.468B-9, and must be deposited into the CRIS DOF administered by the Administrative
Office of the United States Courts, which will be responsible for meeting all DOF tax

requirements. The ultimate disposition of these funds will be determined by Order of this Court in

the above-styled action.

       SO ORDERED, this 1st day of April, 2020.

                                      s/Sherri A. Lydon
                                     _____________________________________
                                     SHERRI A. LYDON
                                     UNITED STATES DISTRICT JUDGE
Order presented by:

                      WOMBLE BOND DICKINSON (US) LLP

                      S/ John C. Hawk IV
                      John C. Hawk IV, Fed. Bar. No. 9853
                      P.O. BOX 999 [5 Exchange St., 29401]
                      Charleston, SC 29402-0999
                      Main: (843) 722-3400; Fax.: 843-723-7398

                      Attorneys for Metropolitan Life Insurance Company
